Exhibit 10.3

FOURTH AMENDMENT
TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of
September 28, 2006, is by and among GREAT LAKES DREDGE & DOCK COMPANY, LLC, a
Delaware limited liability company (the “Borrower”) and successor by merger to
Great Lakes Dredge & Dock Company, a New Jersey corporation, GREAT LAKES DREDGE
& DOCK CORPORATION, a Delaware corporation (the “Guarantor”), and GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation (the “Lender”).

W I T N E S S E T H :

WHEREAS, the Borrower and the Lender are parties to that certain Credit
Agreement dated as of December 17, 2003 (as amended by that certain First
Amendment to Credit Agreement and Guaranty dated as of September 30, 2004, that
certain Second Amendment to Credit Agreement dated as of July 6, 2005, that
certain Third Amendment to Credit Agreement and Related Loan Documents dated as
of August 1, 2005 and as otherwise amended, restated, supplemented or modified
and in effect from time to time, the “Credit Agreement”), pursuant to which the
Lender has extended the Loan to the Borrower;

WHEREAS, the Borrower has requested that the Lender amend the Credit Agreement
in certain respects as set forth herein, and the Lender is agreeable to the
same, subject to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.                                       DEFINED TERMS.  TERMS CAPITALIZED
HEREIN AND NOT OTHERWISE DEFINED HEREIN ARE USED WITH THE MEANINGS ASCRIBED TO
SUCH TERMS IN THE CREDIT AGREEMENT.


2.                                       AMENDMENTS TO CREDIT AGREEMENT. 
SUBJECT TO SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 3 OF THIS
AGREEMENT, THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


(A)                                  SECTION 5.2(R)(II)(II) OF THE CREDIT
AGREEMENT IS HEREBY AMENDED TO AMEND AND RESTATE THE TABLE SET FORTH IN SUCH
SECTION IN ITS ENTIRETY AS FOLLOWS:

Period

 

Ratio

 

January 1, 2004 through and including December 31, 2004

 

5.75 to 1.00

 

January 1, 2005 through and including December 31, 2005

 

5.50 to 1.00

 

January 1, 2006 through and including June 30, 2006

 

5.00 to 1.00

 

July 1, 2006 through and including September 30, 2006

 

5.60 to 1.00

 

October 1, 2006 through and including December 31, 2006

 

5.00 to 1.00

 

January 1, 2007 through and including December 31, 2007

 

4.75 to 1.00

 

January 1, 2008 through and including December 31, 2008

 

4.50 to 1.00

 

January 1, 2009 through and including December 31, 2009

 

4.00 to 1.00

 

January 1, 2010 and thereafter

 

3.50 to 1.00

 


--------------------------------------------------------------------------------





3.                                       CONDITIONS PRECEDENT.  THE AMENDMENTS
TO THE CREDIT AGREEMENT SET FORTH IN SECTION 2 OF THIS AGREEMENT SHALL BE
EFFECTIVE UPON SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:


(A)                                  THIS AGREEMENT SHALL HAVE BEEN DULY
EXECUTED AND DELIVERED BY ALL PARTIES HERETO.


4.                                       REPRESENTATIONS AND WARRANTIES.  IN
ORDER TO INDUCE THE LENDER TO ENTER INTO THIS AGREEMENT, THE BORROWER AND THE
GUARANTOR HEREBY REPRESENT AND WARRANT TO THE LENDER, IN EACH CASE AFTER GIVING
EFFECT TO THIS AGREEMENT, AS FOLLOWS:


(A)                                  EACH OF THE BORROWER AND THE GUARANTOR HAS
THE RIGHT, POWER AND CAPACITY AND HAS BEEN DULY AUTHORIZED AND EMPOWERED BY ALL
REQUISITE CORPORATE AND SHAREHOLDER ACTION TO ENTER INTO, EXECUTE, DELIVER AND
PERFORM THIS AGREEMENT AND ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS EXECUTED
AND DELIVERED PURSUANT TO THIS AGREEMENT.


(B)                                 THIS AGREEMENT CONSTITUTES EACH OF THE
BORROWER’S AND THE GUARANTOR’S LEGAL, VALID AND BINDING OBLIGATION, ENFORCEABLE
AGAINST IT, EXCEPT AS ENFORCEMENT THEREOF MAY BE SUBJECT TO THE EFFECT OF ANY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR
AT LAW OR OTHERWISE).


(C)                                  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY THE BORROWER AND THE GUARANTOR DOES NOT AND WILL NOT VIOLATE
SUCH PARTY’S CERTIFICATE OF INCORPORATION, BY-LAWS, CERTIFICATE OF FORMATION OR
OPERATING AGREEMENT (AS APPLICABLE), ANY LAW, RULE, REGULATION, ORDER, WRIT,
JUDGMENT, DECREE OR AWARD APPLICABLE TO THE BORROWER OR THE GUARANTOR OR ANY
CONTRACTUAL PROVISION TO WHICH THE BORROWER OR THE GUARANTOR IS A PARTY OR TO
WHICH THE BORROWER OR THE GUARANTOR OR ANY OF THEIR RESPECTIVE PROPERTIES IS
SUBJECT.


(D)                                 NO AUTHORIZATION OR APPROVAL OR OTHER ACTION
BY, AND NO NOTICE TO OR FILING OR REGISTRATION WITH, ANY GOVERNMENTAL AUTHORITY
OR REGULATORY BODY (OTHER THAN THOSE WHICH HAVE BEEN OBTAINED AND ARE IN FORCE
AND EFFECT) IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE BORROWER OR THE GUARANTOR OF THIS AGREEMENT AND ALL
AGREEMENTS, DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED PURSUANT TO THIS
AGREEMENT.


(E)                                  NO EVENT OF DEFAULT OR DEFAULT EXISTS UNDER
THE CREDIT AGREEMENT OR WOULD EXIST AFTER GIVING EFFECT TO THIS AGREEMENT.


5.                                       MISCELLANEOUS.  THE PARTIES HERETO
HEREBY FURTHER AGREE AS FOLLOWS:


(A)                                  PAYMENT OF COSTS.  THE BORROWER HEREBY
AGREES TO PAY ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (EVIDENCED BY
INVOICES IN REASONABLE DETAIL) INCURRED BY THE LENDER (INCLUDING THE REASONABLE
FEES AND EXPENSES OF ITS COUNSEL) IN CONNECTION WITH THE PREPARATION, EXECUTION
AND DELIVERY OF THIS AGREEMENT.


(B)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH, WHEN EXECUTED AND
DELIVERED, SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH COUNTERPARTS,
TAKEN TOGETHER, SHALL CONSTITUTE BUT ONE AND THE SAME DOCUMENT WITH

2


--------------------------------------------------------------------------------





THE SAME FORCE AND EFFECT AS IF THE SIGNATURES OF ALL OF THE PARTIES WERE ON A
SINGLE COUNTERPART, AND IT SHALL NOT BE NECESSARY IN MAKING PROOF OF THIS
AGREEMENT TO PRODUCE MORE THAN ONE (1) SUCH COUNTERPART.


(C)                                  HEADINGS.  HEADINGS USED IN THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF
THIS AGREEMENT.


(D)                                 INTEGRATION.  THIS AGREEMENT, THE OTHER
AGREEMENTS AND DOCUMENTS EXECUTED AND DELIVERED PURSUANT TO THIS AGREEMENT, THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE AGREEMENT
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.


(E)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR
ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF
SAID STATE, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAWS
RULES.


(F)                                    BINDING EFFECT.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE BORROWER, THE
GUARANTOR AND THE LENDER AND THEIR  RESPECTIVE SUCCESSORS AND ASSIGNS.  EXCEPT
AS EXPRESSLY SET FORTH TO THE CONTRARY HEREIN, THIS AGREEMENT SHALL NOT BE
CONSTRUED SO AS TO CONFER ANY RIGHT OR BENEFIT UPON ANY PERSON OTHER THAN THE
BORROWER, THE GUARANTOR AND THE LENDER AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.


(G)                                 AMENDMENT; WAIVER.  THE PARTIES HERETO AGREE
AND ACKNOWLEDGE THAT NOTHING CONTAINED IN THIS AGREEMENT IN ANY MANNER OR
RESPECT LIMITS OR TERMINATES ANY OF THE PROVISIONS OF THE CREDIT AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OTHER THAN AS EXPRESSLY SET FORTH HEREIN AND
FURTHER AGREE AND ACKNOWLEDGE THAT THE CREDIT AGREEMENT (AS AMENDED HEREBY) AND
EACH OF THE OTHER LOAN DOCUMENTS REMAIN AND CONTINUE IN FULL FORCE AND EFFECT
AND ARE HEREBY RATIFIED AND CONFIRMED.  EXCEPT TO THE EXTENT EXPRESSLY SET FORTH
HEREIN, THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AGREEMENT SHALL NOT
OPERATE AS AN AMENDMENT OF ANY RIGHTS, POWER OR REMEDY OF THE LENDER UNDER THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, NOR CONSTITUTE AN AMENDMENT OF ANY
PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.  NO DELAY ON THE
PART OF THE LENDER IN EXERCISING ANY OF ITS RIGHTS, REMEDIES, POWERS AND
PRIVILEGES UNDER THE CREDIT AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR PARTIAL OR
SINGLE EXERCISE THEREOF, SHALL CONSTITUTE AN AMENDMENT THEREOF.  ON AND AFTER
THE EFFECTIVE DATE EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS AGREEMENT,”
“HEREUNDER,” “HEREOF,” “HEREIN” OR WORDS OF LIKE IMPORT, AND EACH REFERENCE TO
THE CREDIT AGREEMENT IN THE LOAN DOCUMENTS AND ALL OTHER DOCUMENTS DELIVERED IN
CONNECTION WITH THE CREDIT AGREEMENT SHALL MEAN AND BE A REFERENCE TO THE CREDIT
AGREEMENT AS AMENDED HEREBY.  NONE OF THE TERMS AND CONDITIONS OF THIS AGREEMENT
MAY BE CHANGED, WAIVED, MODIFIED OR VARIED IN ANY MANNER, WHATSOEVER, EXCEPT IN
ACCORDANCE WITH SECTION 7.1 OF THE CREDIT AGREEMENT.

3


--------------------------------------------------------------------------------





(H)                                 REAFFIRMATION OF GUARANTY.  THE GUARANTOR
ACKNOWLEDGES RECEIPT OF A COPY OF THIS AGREEMENT, CONSENTS TO THIS AGREEMENT AND
EACH OF THE TRANSACTIONS REFERENCED IN THIS AGREEMENT AND HEREBY REAFFIRMS ITS
OBLIGATIONS UNDER THE GUARANTY.

[signature pages follow]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

GREAT LAKES DREDGE & DOCK COMPANY,
LLC

 

 

 

 

 

 

 

 

By:

 

 

/s/ Deborah A. Wensel

 

 

 

Name:

 

Deborah A. Wensel

 

 

Title:

 

Senior Vice President, Chief Financial

 

 

 

 

Officer and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

GREAT LAKES DREDGE & DOCK
CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

/s/ Deborah A. Wensel

 

 

 

Name:

 

Deborah A. Wensel

 

 

Title:

 

Senior Vice President, Chief Financial

 

 

 

 

Officer and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

/s/ George J. Neamonitis

 

 

 

Name:

 

George J. Neamonitis

 

 

Title:

 

Duly Authorized Signatory

 


--------------------------------------------------------------------------------